MEMORANDUM **
Lazaro Rodriguez-AIvarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
We are not persuaded that the qualifying relative requirement for cancellation of removal violates equal protection. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (“[L]ine-drawing decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.” (internal quotation marks and citation omitted)).
Rodriguez-AIvarado contends that the IJ violated due process by denying a continuance. Contrary to his contention, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted). Moreover, RodriguezAIvarado failed to demonstrate that the absence of additional evidence may have affected the outcome of the proceedings. See id. (requiring prejudice to prevail on a due process challenge).
We lack jurisdiction to review Rodriguez-Alvarado’s contention that the IJ deprived him of a full and fair hearing by failing to accept medical documentation and denying his witnesses an opportunity to testify because he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.